Exhibit 10.4

 

 

 

WELLPOINT, INC.

COMPREHENSIVE NON-QUALIFIED DEFERRED

COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I PURPOSE

  1

ARTICLE II DEFINITIONS

  2

2.01

   “Account”   2

2.02

   “Affiliate”   2

2.03

   “Anthem LTIP”   2

2.04

   “Anthem Plan”   2

2.05

   “Anthem SERP”   2

2.06

   “Anthem SERP Participant”   2

2.07

   “Beneficiary”   2

2.08

   “Bonus”   3

2.09

   “Bonus Deferral”   3

2.10

   “Code”   3

2.11

   “Committee”   3

2.12

   “Company”   3

2.13

   “Compensation”   3

2.14

   “Compensation Deferral”   3

2.15

   “Eligible Employee”   3

2.16

   “Eligible Executive”   3

2.17

   “Key Employee”   4

2.18

   “Matching Contribution”   4

2.19

   “Merged Plan”   4

2.20

   “Participant”   4

2.21

   “Pension Benefit”   4

2.22

   “Pension Plan”   4

2.23

   “Plan”   4

2.24

   “Plan Year”   4

2.25

   “Predecessor Plan”   4

2.26

   “Predecessor Plan Account”   4

2.27

   “Predecessor Plan Participant”   4

2.28

   “Regulations”   4

2.29

   “Salary”   4

2.30

   “Salary Deferral”   4

2.31

   “Savings Plan”   5

2.32

   “Separation from Service”   5

2.33

   “Trigon Plan”   5

2.34

   "Trigon SERP"   5

2.35

   “WellPoint Plan”   5

2.36

   “WellPoint SERP Participant”   5

2.37

   “2005 Anthem SERP”   5

2.38

   “2005 WellPoint Plan”   5

 

i



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

2.39

   “2005 Anthem Plan”   5

2.40

   “2005 Trigon Plan”   5

2.41

   “2005 Trigon SERP”   5

ARTICLE III ELIGIBLE EXECUTIVE DEFERRALS

  5

3.01

   Salary and Bonus Deferrals.   5

3.02

   Matching Contributions.   6

ARTICLE IV SUPPLEMENTAL PENSION PLAN CONTRIBUTIONS

  7

4.01

   Supplemental Pension Contributions under the 2005 WellPoint Plan   7

4.02

   Supplemental Pension Contributions under the 2005 Anthem Plan   7

ARTICLE V ELIGIBLE EMPLOYEE COMPENSATION DEFERRALS

  7

5.01

   Compensation Deferrals.   7

5.02

   Matching Contributions.   8

ARTICLE VI EARNINGS

  9

6.01

   Investment Funds   9

6.02

   Conversion of Investments from Predecessor Plans and Merged Plans   9

6.03

   Mapping of Investment Direction Relating to the Savings Plan   9

ARTICLE VII VESTING

  9

7.01

   Vested Percentage   9

ARTICLE VIII DISTRIBUTIONS

  10

8.01

   Distribution of Benefits   10

8.02

   Death   11

8.03

   Hardship Withdrawal   12

8.04

   Valuation   12

8.05

   Withholding   12

8.06

   Deferred Commencement   12

8.07

   Payment of Small Accounts   12

ARTICLE IX EFFECT ON PREDECESSOR AND MERGED PLANS

  13

9.01

   Coordination With Predecessor Plans   13

9.02

   Predecessor Plan Accounts   13

9.03

   Merged Plans   13

ARTICLE X MISCELLANEOUS

  14

10.01

   Limitation of Rights   14

10.02

   Additional Restrictions   14

10.03

   Claims Procedure   14

10.04

   Indemnification   14

10.05

   Assignment   14

10.06

   Inability to Locate Recipient   15

10.07

   Amendment and Termination   15

10.08

   Applicable Law   15

10.09

   No Funding   15

10.10

   Trust   15

 

ii



--------------------------------------------------------------------------------

WELLPOINT, INC.

COMPREHENSIVE NON-QUALIFIED DEFERRED

COMPENSATION PLAN

 

ARTICLE I

 

PURPOSE

 

This Comprehensive Non-Qualified Deferred Compensation Plan (the “Plan”) is an
amendment and restatement of the WellPoint, Inc. 2005 Comprehensive Executive
Non-Qualified Retirement Plan. In addition, effective as of December 31, 2005,
the 2005 Anthem Supplemental Executive Retirement Plan, the 2005 Anthem Deferred
Compensation Plan, the 2005 Trigon Insurance Company 401(k) Restoration Plan,
and the 2005 Supplemental Retirement Plan for Certain Employees of Trigon
Insurance Company are merged into the Plan. Each of the plans identified in the
previous sentence are referred to in this Plan as a “Merged Plan.”

 

The Plan also applies, on a limited basis and as described more fully below, to
individuals who participated in each pre-2005 Anthem Long-Term Incentive Plan
and to individuals who participated in the following non-qualified deferred
compensation plans, each of which was effectively frozen as of December 31,
2004;

 

(a) the WellPoint Health Networks, Inc. Comprehensive Executive Non-Qualified
Retirement Plan,

 

(b) the Anthem Supplemental Executive Retirement Plan,

 

(c) the Anthem Deferred Compensation Plan,

 

(d) the Trigon Insurance Company 401(k) Restoration Plan, and

 

(e) the Supplemental Retirement Plan for Certain Employees of Trigon Insurance
Company.

 

The Plan is designed to (1) restore to selected employees of WellPoint, Inc.
(the “Company”) and its affiliates certain benefits that cannot be provided
under the tax-qualified plans maintained by the Company and its affiliates and
(2) provide additional opportunities for certain management and highly
compensated employees to defer one or more items of their compensation. This
Plan is amended and restated effective as of January 1, 2006. Except as
otherwise provided herein, this amended and restated Plan applies only to
Participants to whose Accounts contributions are credited under Articles III, IV
or V of this Plan on and after January 1, 2006.

 

This Plan is intended to comply with the provisions of the American Jobs
Creation Act of 2004 applicable to deferred compensation and shall be
administered and operated in conformity with those provisions and applicable
Treasury Regulations.

 

1



--------------------------------------------------------------------------------

This Plan is intended to be a plan that is unfunded and maintained by WellPoint,
Inc. primarily for the purpose of providing deferred compensation for a select
group of management or highly compensated employees within the meaning of the
Employee Retirement Income Security Act of 1974 (“ERISA”).

 

ARTICLE II

 

DEFINITIONS

 

In this Plan, the following terms have the meanings indicated below:

 

2.01 “Account” means the account maintained under the Plan for each Participant
which is credited with amounts under Articles III, IV and V of the Plan and
adjusted periodically for investment performance under Article VI of the Plan
and distributions or withdrawals in accordance with Article VIII. The Account of
each Participant who is also a Predecessor Plan Participant shall also include
the Predecessor Plan Account maintained on behalf of that Predecessor Plan
Participant, as adjusted periodically for investment performance under
Article VI of the Plan and distributions or withdrawals in accordance with the
terms of the Predecessor Plan to which it relates. Each Participant’s Account
shall be divided into a series of Plan Year Subaccounts, one for each Plan Year
for which the Participant defers any Compensation under the Plan. To the extent
it considers necessary or appropriate, the Committee or its delegate may further
divide each such Plan Year Subaccount into a series of separate subaccounts so
that each category of deferred Compensation may be credited to its own separate
subcategories within that particular Plan Year Subaccount.

 

2.02 “Affiliate” means an entity other than the Company whose employees
participate in the tax-qualified retirement plans of the Company, Anthem Holding
Corp. or Anthem Insurance Companies, Inc. or whose employees are authorized to
participate in this Plan by the Committee.

 

2.03 “Anthem LTIP” means each pre-2005 Anthem Long-Term Incentive Plan.

 

2.04 “Anthem Plan” means the Anthem Deferred Compensation Plan.

 

2.05 “Anthem SERP” means the Anthem Supplemental Executive Retirement Plan.

 

2.06 “Anthem SERP Participant” means an individual who is eligible on or after
January 1, 2006 to earn a benefit under the 2005 Anthem SERP.

 

2.07 “Beneficiary” means the person or persons, natural or otherwise, designated
in writing, to receive a Participant’s vested Account if the Participant dies
before distribution of the entire vested balance credited to that Account. A
Participant may designate one or more primary Beneficiaries and one or more
secondary Beneficiaries. A Participant’s Beneficiary designation must be made in
writing pursuant to such procedures as the Committee may establish and delivered
to the Committee before the Participant’s death. The Participant may revoke or
change this designation at any time before his or her death by following such
procedures as the Committee will establish. If the Committee has not received a
Participant’s Beneficiary

 

2



--------------------------------------------------------------------------------

designation before the Participant’s death or if the Participant does not
otherwise have an effective Beneficiary designation on file when he or she dies,
the vested balance of such Participant’s Account will be distributed to his or
her estate.

 

2.08 “Bonus” means an amount awarded to an Eligible Employee or Eligible
Executive under the Annual Incentive Plan maintained by the Company or any
Affiliate.

 

2.09 “Bonus Deferral” means an election by a Participant to defer the receipt of
a Bonus in accordance with the requirements of Article III of this Plan.

 

2.10 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.11 “Committee” means the Compensation Committee of the Company’s Board of
Directors or a subcommittee of two or more members thereof. The Committee shall
have full discretionary authority to administer and interpret the Plan, to
determine eligibility for Plan benefits, to select employees for Plan
participation, to determine the benefit entitlement of each Participant and
Beneficiary hereunder and to correct errors. The Committee may delegate one or
more of its duties and responsibilities hereunder to the Senior Vice President
of Human Resources, and unless the Committee expressly provides to the contrary,
any such delegation will carry with it the Committee’s full discretionary
authority with respect to the delegated duties and responsibilities. In no
event, however, shall the Committee delegate its authority to amend or terminate
the Plan pursuant to the provisions of Sections 10.02 and 10.07. Decisions of
the Committee or its delegate will be final and binding on all persons.

 

2.12 “Company” means WellPoint, Inc., an Indiana corporation.

 

2.13 “Compensation” means compensation as defined in the Savings Plan, as
constituted from time to time, without regard to the application of the
limitation under Code Section 401 (a) (17).

 

2.14 “Compensation Deferral” means an election by a Participant to defer the
receipt of Compensation in accordance with the requirements of Article V of this
Plan.

 

2.15 “Eligible Employee” means each employee of the Company or an Affiliate
whose Compensation for the Plan Year in which he or she is to participate is in
excess of the compensation limit imposed by Code Section 401(a)(17) for that
year. Qualification as an Eligible Employee shall be on a Plan Year by Plan Year
basis, and an individual who qualifies as an Eligible Employee for a particular
Plan Year will automatically cease to be such an Eligible Employee upon the
earlier of (A) the beginning of any Plan Year in which the individual ceases to
meet the qualification requirements of the preceding sentence or (B) the date
the Plan is terminated. In addition, the Committee may, in its sole discretion,
place further requirements and/or limitations on an Eligible Employee’s
participation in any portion of the Plan.

 

2.16 “Eligible Executive” means each executive of the Company or an Affiliate at
the level of Vice President or above. Status as an Eligible Executive shall be
on a Plan Year by Plan Year basis, and an individual who is an Eligible
Executive for a particular Plan Year will automatically cease to be such an
Eligible Executive during the course of that Plan Year upon the earlier of
(A) the date the individual ceases to meet the qualification requirements of the

 

3



--------------------------------------------------------------------------------

preceding sentence or (B) the date the Plan is terminated. In addition, the
Committee may, in its sole discretion, place further requirements and/or
limitations on an Eligible Executive’s participation in any portion of the Plan.

 

2.17 “Key Employee” means for the period January 1 through December 31 each
individual identified by the Company as of the immediately preceding
September 30 as a “key employee,” as defined under Section 416(i) of the Code,
disregarding Section 416(i)(5) of the Code.

 

2.18 “Matching Contribution” means a matching contribution pursuant to
Section 3.02 or 5.02 of this Plan.

 

2.19 “Merged Plan” means the 2005 Anthem SERP, the 2005 Anthem Plan, the 2005
Trigon Plan or the 2005 Trigon SERP.

 

2.20 “Participant” means a current or former Eligible Executive or Eligible
Employee for whom an Account (including one or more Plan Year Subaccounts) is
maintained. A Participant shall also include a Predecessor Plan Participant for
the limited purposes set forth in this Plan.

 

2.21 “Pension Benefit” means the benefit payable to an individual under the
Pension Plan or the WellPoint Cash Balance Pension Plan, as the context
requires.

 

2.22 “Pension Plan” means the WellPoint Health Network, Inc. Pension
Accumulation Plan, as amended from time to time.

 

2.23 “Plan” means this WellPoint, Inc. Comprehensive Non-Qualified Deferred
Compensation Plan, as amended from time to time.

 

2.24 “Plan Year” means the calendar year, commencing with the 2005 calendar
year.

 

2.25 “Predecessor Plan” means any of the WellPoint Plan, the Anthem SERP, the
Anthem Plan, the various Anthem LTIPs, the Trigon Plan or the Trigon SERP.

 

2.26 “Predecessor Plan Account” means a hypothetical or bookkeeping account
reflecting an accrued benefit under a Predecessor Plan as of December 31, 2005.

 

2.27 “Predecessor Plan Participant” means an individual who was eligible to
participant in one or more of the Predecessor Plans and who, as of December 31,
2005, has a Predecessor Plan Account.

 

2.28 “Regulations” mean Treasury Regulations issued pursuant to the Code.

 

2.29 “Salary” means that portion of a Participant’s Compensation other than a
Bonus.

 

2.30 “Salary Deferral” means an election by a Participant to defer the receipt
of Salary in accordance with the requirements of Article III of this Plan.

 

4



--------------------------------------------------------------------------------

2.31 “Savings Plan” means the WellPoint 401(k) Retirement Savings Plan, as
amended from time to time.

 

2.32 “Separation from Service” means termination of the Participant’s employment
relationship (as defined in the applicable Regulations) with the Company and its
Affiliates and any other service relationship defined in the applicable
Regulations, other than by reason of death.

 

2.33 “Trigon Plan” means the Trigon Insurance Company 401(k) Restoration Plan.

 

2.34 “Trigon SERP” means the Supplemental Retirement Plan for Certain Employees
of Trigon Insurance Company.

 

2.35 “WellPoint Plan” means the WellPoint Health Networks, Inc. Comprehensive
Executive Non-Qualified Retirement Plan.

 

2.36 “WellPoint SERP Participant” means an individual who is eligible on or
after January 1, 2006 to earn a benefit under Section 4.01 of the 2005 WellPoint
Plan.

 

2.37 “2005 Anthem SERP” means the 2005 Anthem Supplemental Executive Retirement
Plan.

 

2.38 “2005 WellPoint Plan” means the WellPoint, Inc. 2005 Comprehensive
Executive Non-Qualified Retirement Plan.

 

2.39 “2005 Anthem Plan” means the 2005 Anthem Deferred Compensation Plan.

 

2.40 “2005 Trigon Plan” means the 2005 Trigon Insurance Company 401(k)
Restoration Plan.

 

2.41 “2005 Trigon SERP” means the 2005 Supplemental Retirement Plan for Certain
Employees of Trigon Insurance Company.

 

ARTICLE III

 

ELIGIBLE EXECUTIVE DEFERRALS

 

3.01 Salary and Bonus Deferrals.

 

(a) Elections.    An Eligible Executive may make a Salary Deferral and Bonus
Deferral with respect to Compensation to be paid in the upcoming Plan Year by
filing an appropriate deferral election no later than the June 30 immediately
preceding that Plan Year. However, if an individual first becomes eligible to
participate in this Plan after the start of a Plan Year (and is not already
eligible to participate in any other “account balance plan” (as defined in
Proposed Treasury Regulation section 1.409A-1(c)(2)(i)(A)) of the Company), that
individual may elect, within thirty (30) days after he or she first

 

5



--------------------------------------------------------------------------------

becomes eligible to participate in the Plan, to make a Salary Deferral election
with respect to Salary earned for services performed by such individual in pay
periods during that Plan Year beginning after the filing of his or her Salary
Deferral election. A new Salary Deferral and Bonus Deferral election will be
required with respect to each Plan Year such individual remains an Eligible
Executive. The Committee may prescribe such rules and requirements regarding
Salary Deferral and Bonus Deferral elections, including without limitation the
requirement that an Eligible Executive’s Salary Deferral election be in the same
percentage as his or her deferral election under the Savings Plan.

 

(b) No Changes.    A Participant’s Salary Deferral and Bonus Deferral election
for a particular Plan Year may not be revoked, modified or suspended after the
deadline for making it, except to the extent permitted under Code Section 409A
and the Regulations thereunder.

 

(c) Late Election.    If an Eligible Executive does not make a timely election
for a Plan Year, no Salary Deferrals or Bonus Deferrals will be made under the
Plan on behalf of that Eligible Executive for that Plan Year.

 

(d) Amount.    An Eligible Executive may elect to make a Salary Deferral for
each payroll period in a percentage (not to exceed 60%) of the Salary payable
after the Eligible Executive has made the maximum salary deferrals permitted
under the Savings Plan for the Plan Year by reason of Code Section 402(g) or, if
earlier, when the Eligible Executive’s Compensation exceeds the limit
established by Code Section 401(a)(17). In addition, an Eligible Executive may
separately elect to make a Bonus Deferral with respect to any amount of his or
her Bonus as long as the total amount of Salary Deferrals and Bonus Deferrals
for that Plan Year do not exceed 80% of his or her Compensation.

 

(e) Crediting.    Salary Deferrals and Bonus Deferrals made by the Participant
will be credited to his or her applicable Plan Year Subaccount as soon as
practical after the date that the Salary or Bonus amount to which those Salary
Deferrals and Bonus Deferrals relate would have otherwise been paid.

 

3.02 Matching Contributions.

 

(a) Eligibility.    An Eligible Executive shall be entitled to a Matching
Contribution under this Plan only to the extent he or she has satisfied the
eligibility requirements for an employer matching contribution under the Savings
Plan.

 

(b) Amount.    The amount of the Matching Contribution to which an Eligible
Executive is entitled for each payroll period will be equal to 100% of the first
6% of his or her Compensation that he or she elects to defer under this Plan or
the Savings Plan (either as a Salary Deferral, Bonus Deferral, or as an elective
deferral under the Savings Plan) less the amount of matching contribution made
under the Savings Plan with respect to his or her Compensation for that payroll
period.

 

(c) Crediting.    The Matching Contributions to which the Participant is
entitled will be credited to his or her applicable Plan Year Subaccount at such
time and in such manner as determined by the Committee or its designate and as
applied uniformly to all Participants.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

 

SUPPLEMENTAL PENSION PLAN CONTRIBUTIONS

 

4.01 Supplemental Pension Contributions under the 2005 WellPoint Plan.    For
Plan Years beginning on and after January 1, 2006, the Account of a WellPoint
SERP Participant shall be credited with a Supplemental Pension Contribution
equal to the difference between the amount which was actually credited to his
account under the Pension Plan and the amount which would have been credited to
his account had the amount not been limited as a result of Code
Section 401(a)(17) or Code Section 415. The Supplemental Pension Contribution to
which the Participant is entitled will be credited to his applicable Plan Year
Subaccount as of the date that the Pension Benefit to which such Supplemental
Pension Benefit Contribution relates would otherwise have been credited under
the Pension Plan.

 

4.02 Supplemental Pension Contributions under the 2005 Anthem Plan.    For Plan
Years beginning on and after January 1, 2006, the Account of an Anthem SERP
Participant shall be credited with a Supplemental Pension Contribution equal to
the difference between the amount which was actually credited to his account
under the WellPoint Cash Balance Pension Plan and the amount which would have
been credited to his account had the amount not been limited as a result of Code
Section 401(a)(17) or Code Section 415. The Supplemental Pension Contribution to
which the Participant is entitled will be credited to his applicable Plan Year
Subaccount as of the date that the Pension Benefit to which such Supplement
Pension Benefit Contribution relates would otherwise have been credited under
the Anthem Cash Balance Pension Plan.

 

ARTICLE V

 

ELIGIBLE EMPLOYEE COMPENSATION DEFERRALS

 

5.01 Compensation Deferrals.

 

(a) Elections.    In order to be eligible to make Compensation Deferrals for a
Plan Year, an Eligible Employee must file an appropriate deferral election for
that Plan Year. Such election must be made before the start of the Plan Year in
which the Compensation subject to that election is to be earned. However, if an
individual first becomes eligible to participate in this Plan after the start of
a Plan Year (and is not already eligible to participate in any other “account
balance plan” (as defined in Proposed Treasury Regulation section
1.409A-1(c)(2)(i)(A)) of the Company), that individual may elect, within thirty
(30) days after he or she first becomes eligible to participate in the Plan, to
make Compensation Deferrals with respect to Compensation earned for services
performed by such individual in pay periods beginning after the filing of his or
her deferral election. A new deferral election will be required for each Plan
Year such individual remains an Eligible Employee.

 

7



--------------------------------------------------------------------------------

After the initial year of participation, an Eligible Employee will make a
Compensation Deferral (not in excess of 6%) by electing to participate in the
Plan no later than the end of the year prior to the year of Compensation
Deferral.

 

(b) No Changes.    A Participant’s Compensation Deferral election for a
particular Plan Year may not be revoked, modified or suspended after the start
of that Plan Year, except to the extent permitted under Code Section 409A and
the Regulations thereunder.

 

(c) Late Election.    If an Eligible Employee does not make a timely election
for a Plan Year, no Compensation Deferrals will be made under the Plan on behalf
of that Eligible Employee for that Plan Year.

 

(d) Amount.    An Eligible Employee may elect to defer for each payroll period a
percentage (not to exceed 6%) of the Compensation payable after the Eligible
Employee’s Compensation exceeds the limit established by Code
Section 401(a)(17). Notwithstanding the foregoing, no Compensation Deferrals may
be made with respect to Compensation that represents “performance-based
compensation” under Section 409A(a)(4)(B)(iii) of the Code.

 

(e) Crediting.    The Compensation Deferrals made by the Participant will be
credited to his or her applicable Plan Year Subaccount as soon as practical
after the date that the Compensation to which those Compensation Deferrals
relate would otherwise have been paid.

 

5.02 Matching Contributions.

 

(a) Eligibility.    An Eligible Employee shall be entitled to a Matching
Contribution under this Plan only to the extent he or she has satisfied the
eligibility requirements for an employer matching contribution under the Savings
Plan.

 

(b) Amount.    The amount of the Matching Contribution to which the Eligible
Employee is entitled for each payroll period will be equal to 100% of the first
6% of his or her Compensation that he or she elects to defer under this Plan or
the Savings Plan (either as a Compensation Deferral or as an elective deferral
under the Savings Plan) less the amount of matching contribution to be made
under the Savings Plan with respect to his or her Compensation for that payroll
period.

 

(c) Crediting.    The Matching Contributions to which the Participant is
entitled will be credited to his or her applicable Plan Year Subaccount at such
time and in such manner as determined by the Committee or its designate and as
applied uniformly to all Participants.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

 

EARNINGS

 

6.01 Investment Funds.    Amounts credited to a Participant’s Account under the
Plan shall be credited with earnings, at periodic intervals determined by the
Committee, at a rate equal to the actual rate of return for such period on the
investment fund or funds or index or indices or vehicle or vehicles selected by
that Participant from a range of investment vehicles authorized by the
Committee. The rate of return on such investment vehicles shall be tracked
solely for the purpose of determining the phantom investment gain, earnings and
losses to be credited to the Participant’s Account during the deferral period.
Neither the Company nor any of its affiliates shall be obligated to make any
actual investment.

 

6.02 Conversion of Investments from Predecessor Plans and Merged Plans.    Prior
to January 1, 2006, amounts representing Predecessor Plan Account balances and
account balances from Merged Plans were credited with earnings based on
investment options available under the Predecessor Plan or Merged Plan to which
they related. Effective as of January 1, 2006, those Predecessor Plan Accounts
(or accounts from Merged Plans) shall be credited with earnings in accordance
with Section 6.01 of this Plan. Prior to January 1, 2006, the Committee shall
prescribe rules (that may vary among classes of Participants) that provide each
Predecessor Plan Participant (and Participant with a Merged Plan account
balance) an opportunity to select the investment fund or funds or index or
indices to be used as the basis for crediting his or her Predecessor Plan
Account (or Merged Plan account) with earnings as of January 1, 2006. To the
extent the Committee has not received investment direction from a Participant
before December 15, 2005 with respect to his or her Predecessor Plan Account or
Merged Plan account, such Predecessor Plan Account or Merged Plan account shall
be credited with earnings based upon a default investment option under the
Savings Plan designated as such by the Committee or in accordance with such
other rules as may be adopted by the Committee and applied on a consistent,
uniform basis.

 

6.03 Mapping of Investment Direction Relating to the Savings Plan.    In the
absence of Participant direction on or before December 15, 2005, to the extent
an Account or a Predecessor Plan Account is being credited as of December 31,
2005 with earnings based on the Participant’s selection of one or more of the
investment funds offered under the Savings Plan (or its predecessor, the 401(k)
Retirement Savings Program of WellPoint Health), the investment funds used to
credit earnings to his or her Account or Predecessor Plan Account as of
January 1, 2006 shall be those investment funds available under the Savings Plan
after December 31, 2005 that are determined by the plan administrator of the
Savings Plan to be comparable to the investment funds selected by the
Participant prior to January 1, 2006.

 

ARTICLE VII

 

VESTING

 

7.01 Vested Percentage.    Each Participant will be 100% vested in that portion
of his or her Account attributable to Salary Deferrals and Bonus Deferrals made
on or after January 1, 2006. Contributions made on and after January 1,

 

9



--------------------------------------------------------------------------------

2006 to a Participant’s Plan Year Subaccount under Section 4.01 of this Plan
shall vest in the same manner as benefits vest under the WellPoint Health
Pension Accumulation Plan, as amended from time to time. Contributions made on
and after January 1, 2006 to a Participant’s Plan Year Subaccount under
Section 4.02 of this Plan shall vest in accordance with the terms of the 2005
Anthem SERP. Vesting of a Participant’s Account attributable to deferrals made
and accruals earned prior to January 1, 2006 under a Predecessor Plan or Merged
Plan were governed by the terms of the Predecessor Plan or Merged Plan to which
they relate. Deferrals made under this Plan prior to January 1, 2006 were 100%
vested except as follows:

 

(a) To the extent any item of Compensation deferred under the Plan prior to
January 1, 2006 would have been subject to additional vesting requirements if
not deferred, then the portion of the Participant’s Plan Year Subaccount
attributable to that item shall be subject to those additional vesting
requirements.

 

(b) Each Participant will vest in the portion of each Plan Year Subaccount
attributable to “Supplemental Pension Plan Contributions” and “Supplemental
Special Deferred Compensation Arrangements” (as those terms were defined in this
Plan prior to January 1, 2006) in the same manner that he or she vests under the
WellPoint Health Pension Accumulation Plan, as amended from time to time, and/or
under any “Special Deferred Compensation Arrangement” (as that term was defined
in this Plan prior to January 1, 2006).

 

ARTICLE VIII

 

DISTRIBUTIONS

 

8.01 Distribution of Benefits.    Each Participant must, prior to the start of
each Plan Year, elect the manner in which the Plan Year Subaccount for that Plan
Year will be distributed. Accordingly, the Participant shall make a separate
distribution election with respect to each Plan Year Subaccount by following the
procedures described below and by satisfying such additional requirements as the
Committee may determine.

 

(a) Annual Election.    Unless a later date is permitted in the Regulations, at
the same time the Participant files his or her deferral election for one or more
items of Compensation to be earned in the upcoming Plan Year, the Participant
must also elect, in writing, which of the distribution options described below
will govern the payment of the vested balance of the Plan Year Subaccount to
which those deferred items of Compensation are credited.

 

(b) Form and Timing.    A Participant may elect to have the vested portion of
his or her Plan Year Subaccount distributed as soon as administratively feasible
following one of the following distribution events in one of the following
distribution forms:

 

(i) a single lump sum payment on the earlier of a specified date or Separation
from Service;

 

10



--------------------------------------------------------------------------------

(ii) a single lump sum payment equal to a specified dollar amount or specified
percentage of the Plan Year Subaccount balance payable on a specified date and
the remainder of the Plan Year Subaccount balance payable at Separation from
Service in the following form:

 

(A) a single lump sum;

 

(B) 5 annual installments; or

 

(C) 10 annual installments; provided, however that if Separation from Service
occurs prior to the designated distribution date, the entire Plan Year
Subaccount balance will be paid based on the Separation from Service election;
or

 

(iii) distribution at Separation from Service in the following form:

 

(A) a single lump sum;

 

(B) 5 annual installments; or

 

(C) 10 annual installments.

 

(c) Subsequent Election.    No change of a previous election under
Section 8.01(b) shall be permitted except that, if the Participant previously
elected payment of all or a portion of his or her Plan Year Subaccount in a lump
sum as of a specified date (not as of Separation from Service), the Participant
shall be permitted to change his or her election with respect to that portion of
his or her Plan Year Subaccount, but only to payment in a lump sum as of the
fifth anniversary of his or her Separation from Service. However, no such change
of election under this Section 8.01(d) shall have any force or effect or become
effective until the expiration of the twelve (12)-month period measured from the
filing date of such election. In addition, each such change of election with
respect to an original election to receive payment as of a specified date shall
be valid only if such election is made at least 12 months before the date of the
scheduled distribution. In no event, however, may any change to the distribution
election in effect for the Plan Year Subaccount result in any acceleration of
the distribution of that subaccount. For purposes of this subsection (d), in
accordance with the Regulations, a series of annual installments shall be
treated as a single payment.

 

(d) Default.    If, upon a Participant’s Separation from Service, the Committee
does not have a proper distribution election on file for that Participant with
respect to one or more of his or her Plan Year Subaccounts, the vested portion
of each of those Plan Year Subaccounts will be distributed to the Participant in
one lump sum as soon as administratively feasible following the Participant’s
Separation from Service.

 

8.02 Death.    If a Participant dies with a vested balance credited to one or
more of his or her Plan Year Subaccounts, whether or not the Participant was
receiving payouts from those subaccounts at the time of his or her death, then
the Participant’s Beneficiary will receive the vested balance of each of those
Plan Year Subaccounts in accordance with the timing and form of distribution
provisions set forth in Section 8.01.

 

11



--------------------------------------------------------------------------------

8.03 Hardship Withdrawal.    If a Participant (A) incurs a severe financial
hardship as a result of (i) a sudden and unexpected illness or accident
involving the Participant or his or her spouse or any dependent (as determined
pursuant to Section 152(a) of the Code), (ii) a casualty loss involving the
Participant’s property or (iii) other similar extraordinary and unforeseeable
event beyond the Participant’s control and (B) does not have any other resources
available, whether through reimbursement or compensation (by insurance or
otherwise) or liquidation of existing assets (to the extent such liquidation
would not itself result in financial hardship), to satisfy such financial
emergency, then the Participant may apply to the Committee for an immediate
distribution from the vested portion of his or her Account in an amount
necessary to satisfy such financial hardship and the tax liability attributable
to such distribution. The Committee shall have complete discretion to accept or
reject the request and shall in no event authorize a distribution in an amount
in excess of that reasonably required to meet such financial hardship and the
tax liability attributable to that distribution.

 

Effective for 2005 and later Plan Year Subaccounts, any hardship withdrawal
shall be made only to the extent permitted in accordance with
Section 1.409A-3(g)(3) of the Regulations. As a condition of the Committee’s
acceptance of a request for a hardship withdrawal under this Section 8.03, the
Participant’s election to make Salary Deferrals, Bonus Deferrals and/or
Compensation Deferrals shall be terminated for the remainder of that Plan Year.
Thereafter, such Participant shall be suspended from making Salary Deferrals and
Bonus Deferrals under Section 3.01 or Compensation Deferrals under Section 5.01
until the second Plan Year following the Plan Year in which the hardship
withdrawal was made.

 

8.04 Valuation.    The amount to be distributed from any Plan Year Subaccount
pursuant to this Article VIII shall be determined on the basis of the vested
balance credited to that subaccount as of the most recent practicable date (as
determined by the Committee or its designate) preceding the date of the actual
distribution.

 

8.05 Withholding.    Either the Company or an Affiliate will deduct from Plan
payouts, or from other compensation payable to a Participant or Beneficiary,
amounts required by law to be withheld for taxes with respect to benefits under
this Plan. The Company and each affiliate each reserves the right to reduce any
supplemental deferral or contribution that would otherwise be made under this
Plan on behalf of a Participant to satisfy the Participant’s tax withholding
liabilities.

 

8.06 Deferred Commencement.    Effective as of January 1, 2005 for this Plan and
the Merged Plans, notwithstanding any provision to the contrary in this Article
VIII or any other article of this Plan, no distribution in connection with the
Separation from Service by a Participant who is at that time deemed to be a Key
Employee shall be made or otherwise commence prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of such Separation
from Service or (ii) the date of the Participant’s death.

 

8.07 Payment of Small Accounts.    Notwithstanding anything in this Plan to the
contrary and only to the extent permitted under Section 409A of the Code, if a
Participant

 

12



--------------------------------------------------------------------------------

becomes entitled to a distribution of his Account balance by reason of his or
her Separation from Service and the value of the Participant’s Account balance
is equal to or less than $10,000, then the Committee may, in its sole
discretion, pay to the Participant his or her entire Account balance in a single
lump sum cash payment. Any such payment will be made as soon as administratively
feasible following Separation from Service and before the later of
(a) December 31 of the calendar year in which the Participant’s Separation from
Service occurs, or (b) the 15th day of the third month following the
Participant’s Separation from Service.

 

ARTICLE IX

 

EFFECT ON PREDECESSOR AND MERGED PLANS

 

9.01 Coordination With Predecessor Plans.    Solely for ease of administration,
the Predecessor Plans may be attached as exhibits to this Plan and are
incorporated by reference herein. Except as otherwise specifically provided in
this Plan, eligibility for and entitlement to benefits under the Predecessor
Plans are governed solely by the terms of those Predecessor Plans. Effective
January 1, 2006, no Participant shall accrue further benefits under the
Predecessor Plans; provided, however, that Predecessor Plan Accounts shall
continue to accrue earnings under Section 6.01 of this Plan. A Predecessor Plan
Participant who does not meet the requirements of an Eligible Executive or
Eligible Employee shall participate in this Plan (and have rights and
obligations hereunder) solely with respect to the Predecessor Plan Account
maintained under this Plan on his or her behalf.

 

9.02 Predecessor Plan Accounts.    The December 31, 2005 Predecessor Plan
Account balance of any Predecessor Plan Participant shall be accounted for under
this Plan as of January 1, 2006 and shall thereafter be subject to Article VI of
this Plan. In all other respects, each Predecessor Plan Account shall remain
subject exclusively to the terms of the Predecessor Plan to which it relates,
including without limitation the existing distribution election (commencement
date and form of distribution) applicable to the Predecessor Participant’s
Predecessor Plan Account. Any change in that distribution election must be made
in compliance with the applicable provisions of the applicable Predecessor Plan.

 

9.03 Merged Plans.    The 2005 Anthem Plan, the 2005 Anthem SERP, the 2005
Trigon Plan and the 2005 Trigon SERP shall be merged into this Plan effective as
of December 31, 2005. On and after January 1, 2006, no further benefits shall
accrue under the 2005 Anthem Plan, the 2005 Anthem SERP, the 2005 Trigon Plan,
or the 2005 Trigon SERP except as otherwise provided in this Plan. The rights
and obligations of participants in the Merged Plans prior to January 1, 2006
shall be governed solely by the terms of the Merged Plans; provided, however,
that to the extent minimally necessary to comply with the requirements of
Section 409A of the Code, the requirements and restrictions of
Sections 5.01(a)-(c) and 8.01(a)-(d) of the 2005 WellPoint Plan shall apply,
effective as of January 1, 2005, to the portion of the Participant’s Account
attributable to the 2005 Anthem Plan.

 

13



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

10.01 Limitation of Rights.    Participation in this Plan does not give any
individual the right to be retained in the service of the Company or any
Affiliate or other related entity.

 

10.02 Additional Restrictions.    If the Committee determines that additional
restrictions or limitations must be placed on the investment vehicles utilized
for measuring the return on the amounts credited to Participant Accounts, the
right of Participants to make investment elections with respect to their
Accounts, their ability to make or change distribution elections, their ability
to defer distributions or to change the commencement date for the distribution
of their benefits or the method of such distribution or their rights or status
as creditors under the Plan in order to avoid current income taxation of amounts
deferred under the Plan, the Committee may, in its sole discretion, amend the
Plan to impose such restrictions or limitations, cease deferrals under the Plan
and/or defer distribution dates under the Plan.

 

10.03 Claims Procedure.    No application is required for the commencement of
benefits under the Plan. However, if a Participant or Beneficiary (“Claimant”)
believes that he or she is entitled to a greater benefit under the Plan, the
Claimant may submit a signed, written application to the Committee (or the
Committee’s authorized delegate hereunder) within ninety (90) days after having
been denied such a greater benefit. The Claimant will generally be notified of
the approval or denial of this application within ninety (90) days after having
been denied such a greater benefit. The Claimant will generally be notified of
the approval or denial of this application within ninety (90) days after the
date that the Committee (or the Committee’s authorized delegate hereunder)
receives the application. If the claim is denied, the notification will state
specific reasons for the denial and the Claimant will have sixty (60) days to
file a signed, written request for a review of the denial with the Committee.
This request will include the reasons for requesting a review, facts supporting
the request and any other relevant comments. The Committee (or the Committee’s
authorized delegate hereunder) will generally make a final, written
determination of the Claimant’s eligibility for benefits within sixty (60) days
after receipt of the request for review.

 

10.04 Indemnification.    The Company will indemnify and hold harmless the
Directors, the members of the Committee and any delegate of the Committee, and
employees of the Company and its Affiliates who may be deemed fiduciaries of the
Plan, from and against any and all liabilities, claims, costs and expenses,
including attorneys’ fees, arising out of an alleged breach in the performance
of their fiduciary duties under the Plan, other than such liabilities, claims,
costs and expenses as may result from the gross negligence or willful misconduct
of such persons. The Company shall have the right, but not the obligation, to
conduct the defense of such persons in any proceeding to which this
Section 10.04 applies.

 

10.05 Assignment.    To the fullest extent permitted by law, benefits under the
Plan and rights thereto are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or a Beneficiary.

 

14



--------------------------------------------------------------------------------

10.06 Inability to Locate Recipient.    If a benefit under the Plan remains
unpaid for two (2) years from the date it becomes payable, solely by reason of
the inability of the Committee to locate the Participant or Beneficiary entitled
to the payment, the benefit shall be treated as forfeited. Any amount forfeited
in this manner shall be restored without interest upon presentation of an
authenticated written claim by the person entitled to the benefit.

 

10.07 Amendment and Termination.    The Committee may, at any time, amend or
terminate the Plan. Any amendment must be made in writing; no oral amendment
will be effective. Except to the limited extent authorized pursuant to
Section 10.02, no amendment may, without the consent of an affected Participant
(or, if the Participant is deceased, the Participant’s Beneficiary), adversely
affect the Participant’s or the Beneficiary’s rights and obligations under the
Plan with respect to amounts already credited to a Participant’s Account, and
all amounts deferred under the Plan prior to the date of any such amendment or
termination of the Plan shall continue to become due and payable in accordance
with the distribution provisions of Article VIII as in effect immediately prior
to such amendment or termination.

 

10.08 Applicable Law.    To the extent not governed by Federal law, the laws of
the State of Indiana shall govern the Plan. If any provision of the Plan is held
to be invalid or unenforceable, the remaining provisions of the Plan will
continue to be fully effective.

 

10.09 No Funding.    The obligation to pay the vested balance of each
Participant’s Account shall at all times be an unfunded and unsecured obligation
of the Company, and. Participants and Beneficiaries shall have the status of
general unsecured creditors of the Company. Except to the extent provided below
in Section 10.10, Plan benefits will be paid from the general assets of the
Company, and nothing in the Plan will be construed to give any Participant or
any other person rights to any specific assets of the Company or its Affiliates.
In all events, it is the intention of the Company and its Affiliates and all
Participants that the Plan be treated as unfunded for tax purposes and for
purposes of Title I of ERISA.

 

10.10 Trust.    The benefits under the Plan will be paid from the assets of a
grantor trust (the “Trust”) established by the Company to assist it in meeting
its obligations hereunder and, to the extent that such assets are not
sufficient, by the Company out of its general assets. The Trust shall conform to
the terms of the Internal Revenue Service Model Trust in Internal Revenue
Service Procedure 92-64 (or any successor procedure).

 

IN WITNESS WHEREOF, WellPoint, Inc. has caused this Plan to be executed by its
duly authorized representative as of the date indicated above.

 

WELLPOINT, INC.

By:

 

/s/ Larry C. Glasscock

--------------------------------------------------------------------------------

Title:

 

Chairman, President and Chief Executive Officer

 

15